                Case 1:20-cv-03847-PLF Document 9 Filed 04/21/21 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


    NEW YORK CENTER FOR FOREIGN
    POLICY AFFAIRS, et al.,

              Plaintiffs,

    v.                                                            Civil Action No. 20-cv-3847 (PLF)

    UNITED STATES DEPARTMENT OF
    STATE and ANTONY BLINKEN, in his
    official capacity as Secretary of State1,

              Defendants.


                                        JOINT STATUS REPORT

             On March 8, 2021, the Court ordered the parties “file a joint status report with a proposed

schedule for further proceedings on or before April 21, 2021.” Order, Dkt. 7. The parties have

conferred and respectfully propose that the Court enter the following schedule:

         •   May 12: Defendants shall file their motion to dismiss Plaintiffs’ amended complaint.

         •   June 18: Plaintiffs shall file their opposition to Defendants’ motion to dismiss.

         •   July 16: Defendants shall file their reply in support of their motion to dismiss.

             The parties further propose that, in the event the Court denies Defendants’ motion to

dismiss, the parties confer and file a joint status report two weeks after such ruling that sets forth

a proposed schedule for further proceedings.



April 21, 2021                                      Respectfully submitted,




1
  Pursuant to Federal Rule of Civil Procedure 25(d), Antony Blinken has been automatically
substituted for Michael Pompeo as Secretary of State.
Case 1:20-cv-03847-PLF Document 9 Filed 04/21/21 Page 2 of 2




                          BRIAN M. BOYNTON
                          Acting Assistant Attorney General
                          Civil Division


                          ANTHONY J. COPPOLINO
                          Deputy Director, Federal Programs Branch

                           /s/ Courtney D. Enlow
                          COURTNEY D. ENLOW
                          Trial Attorney
                          United States Department of Justice
                          Civil Division, Federal Programs Branch
                          Tel: (202) 616-8467
                          Email: courtney.d.enlow@usdoj.gov




                          Counsel for Defendants


                           /s/ Matthew M. Collette
                           Matthew M. Collette
                             DC Bar No. 427617
                           MASSEY & GAIL LLP
                           1000 Maine Ave. SW, Suite 450
                           Washington, DC 20024
                           Direct: (202) 795-3326
                           Fax: (312) 379-0467
                           mcollette@masseygail.com
                           Attorney for Plaintiffs
